—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered December 15, 1998, which, upon the jury verdict rendered in this action to recover for injuries sustained in an automobile accident in the amount of $25,000 for past pain and suffering and $150,000 for future pain and suffering and finding plaintiff 25% at fault, awarded plaintiff the principal amount of $131,250, unanimously modified, on the facts, and the matter remanded for a new trial on the sole issue of damages for future pain and suffering, and otherwise affirmed, without costs, unless, within 30 days from the date of this order, plaintiff stipulates to reduce the award for future pain and suffering, before reduction for comparative fault, to $75,000 and to entry of an amended judgment in accordance therewith.
Contrary to defendants’ argument, the evidence, fairly interpreted, permitted the jury to reach the verdict as to liability it did and, accordingly, that verdict was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129, 134). Nor is a reversal warranted by any of the purported errors in the conduct of the trial.
The verdict as to future pain and suffering materially deviated from what is reasonable compensation to the extent indicated under the circumstances at bar (see, Serra v City of New York, 215 AD2d 643).
We have considered defendants’ remaining arguments and find them unavailing. Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.